This case comes from the Superior Court on an agreed statement of facts, with a petition for review of proceedings terminated by decision of the Law Court under date of July 19, 1935, 133 Me., 463, 180, A., 366. That opinion is so recent that it need not now be repeated.
By such decision this Court held that a new promise to pay, “whether made after the discharge (of defendant, in bankruptcy), or between the adjudication and the discharge, is within the Statute of Frauds.”
“In this state, there is no provision by statute or rule for a rehearing by the Law Court after a decision rendered.”
Booth Bros. et al v. Smith Admr., 115 Me., 89. Summit Thread Co. v. Cortrell 132 Me., 336, 341, 171 A., 254.
Further, there is here no occasion for adverting to a possible exception to the rule; our opinion in the case tried being a correct interpretation of the statute limiting the remedy of a creditor only. Motion denied. Petition dismissed.